Title: To John Adams from Stephen Higginson, 24 March 1790
From: Higginson, Stephen
To: Adams, John



Sir—
Boston Mar: 24: 1790

your obliging letter of the 14 instant I have received, & thank you for the friendly intentions you therein express.  I did not mean to request any activity on your part, in the case alluded to; nor was I aware, that any expression I used would convey an Idea of the kind—the intention you intimate, is all I wish for, or should have tho’t would have been proper for me to ask.—
It is cheering to me, to find you so well pleased with the disposition & measures of Government.  it confirms me in my belief, that the Secretarys Report will be adopted in its loading essential principles; & that Our national Affairs will, by it, assume a new, & more promising appearance.  you are certainly right in your Idea, that the opposition thereto has not the support of the people. Their Voice, in this State, is very obviously in favour of the proposed System—so much so, that those who have laboured to create an opposition to it, are led to desist from any further attempts: lest they should injure their own interest.—no great effect has been visible here from the report of Mr. Dane & others, on the Subject of Amendments. it was not taken up in the Senate; but is now at rest in their files, to the no small mortification of the framers:—the rate of interest proposed in the report—the exploding all intention of discriminating between the different classes of the Creditors—& the assumption of the State Debts, & the adjustment of their Accounts with the Union, do all meet the public approbation.  not a man, that I hear of, ventures openly to condemn either of those principles.  the public mind seems to be unusually tranquil, & pleased with the appearance, & the intentions of the general Government.  nothing will turn up, I hope, to disturb this placidity.  Our State elections will take place without any contest, & will probably fall upon the same persons, in general, as the last year.  If a change can be made in the Senate, without much of the electioneering Spirit being raised, it is to be desired.  there were last year, in that branch, too many of the family of the Honosti; & the insurgent spirit was often too visible in a majority of Them.—The fears of the Assembly were very much allayed by an address from the new Atty general, in which he states says he shall qualify himself to be the legal defender of the Sovereignty & independence of this State. with such a defence, they must have been very unreasonably afraid, not to go home with quiet minds. it is a singular circumstance, that he & his brother are openly & avowedly pitted against each other,  upon that point. James may please himself upon his being the official, constitutional Guardian of the worke, against the ambition & pride of the mighty;  & Jno. is not less vain of being viewed as the great protector of the natural right of the great fishes to eat up the little Ones, whenever they can catch them.—
I am surprised to find so little apprehension, as to the new duties proposed upon Spirits &c, among the Importers. the high rates, with the novelty & the energy of the mode of collection, might naturally have excited a general alarm.  But there seems to be a general disposition, to acquiesce in whatever may be necessary to the support of Government; & a belief, that no measures will be taken, bearing hard on the trade, without necessity. This surely is a favorable appearance.  there are two points, which may possibly occasion a clamour, if care is not taken.  Should the duties be drawn from the Importers, before They shall have received Them from the consumer, or retailer, by the sales of the Goods, uneasiness may arise.  the monied capital of Our Traders is so small, that a compulsory advance of the duty to the Government, would embarrass their business, & create a very unfavorable impression.  I have suggested to the Secretary this danger.—the other is, obstruction to business, for want of a constant attention of the executive Officers.  the checks proposed by the Secretary appear to be necessary to a due collection of the duties.  they will at times inevitably retard business, in the supply to Country Traders;  but detention, which can not be avoided without hazarding the Object, must be submitted to. an extension of the delay from the inattention of the Officers, may be very injurious, & will be considered as a hardship; But this will depend very much on the appointments, & a strict requisition that they attend their duty.  after some attention to the Subject, I am of opinion, that the System proposed may be here executed without any difficulty, every accomadation being given to the trade, which the case will admit of.—
Important as the inspection of Our exports is to the trade, there is no chance of obtaining one under the laws of the State. That Business must undergo a thorough reform, & be put into the hands of a new & very different set of men, to answer any good purpose.  while the appointments are made by the Towns, the legislature, or the Executive, there will be no responsibility, nor proper characters in office.  there never was greater venality & corruption, than has appeared in this branch.  the trade have not only been subjected to the expence of the fees; but they have sustained heavy losses by the most shameless prostitution of the Officers, & no man is sure of having, even the kind of merchandise he wants, from the official evidence which attends the Article.  Our inspections are not only an expence without a benefit, but they are a snare to the ignorant, & the Stranger, & have proved a curse to the commerce of the State.—
The Commerce & the fisheries of this State do yet labour, and can not flourish as they ought, till We get entirely rid of the habits of dissipation & expence contracted during the War.  their influence upon those two branches are yet severely felt, by those, who are engaged in them; but time & necessity will bring us to see that industry and œconomy, which is necessary to our thriving in any branch of Business.  Those who built Vessels soon after the peace, whether for the fishery, or foreign Trade, have suffered more by the reduction in their value, than their earnings will pay; And in the old Towns, the unusual profits from the fishing, the four first years after the Peace, were consumed in expences, which They were formerly Strangers to.  But those, who live upon Cape Cod, & along the south Shore, who retained their old habits of industry & frugality, applied their gains to increase their business.  These have very much extended their fishing, & will continue to thrive; while the others are declining, & will not recover, but by a change of manners, & a reduction of their expences.—
The great increase of the British & french fisheries, has tended much to check the growth of Ours.  this aggregate quantity of their fisheries & Ours, the two last years, has been more than a full supply for all the markets; & the prices have naturally been lower, than either They, or We can well afford to sell at.  But their loss has been very great compared with Ours.  They have sunk a large part of their capital, while We, with proper œconomy, should have sunk only a part of Our usual profits. even the last year, the cod fishing on the south Shore was a living business; but in the old Towns, they took less fish, expended much more, & had little or nothing left to support their families.  There is a strong probability, that this business will, from the causes mentioned, be in a good degree transferred from the north to the south Shore.  This may be, in a national View of no great importance; but the Towns of M:head Glocester &c may be much distressed, before they recover those habits, which alone can make them to be flourishing & happy.—We have so many advantages in this business over the Europeans who pursue it, that I have no fears of our eventually losing it.  the fisheries of france & britain are so depressed, by their late losses, that They will not this year be pursued to the same extent.  This may give new courage, & more profit to us in future; & the sufferings now complained of, may tend in their effects, to give us a more decided advantage in the business, than We before enjoyed.—
The complaints, as to the want of encouragement to extend Our navigation, arise principally from the same ill habits.  was this business pursued with the same industry & frugality by us, which the Europeans practice, no new advantages, need be given, by Government, to enable us to be the Carriers of Our produce to market.  the carrying business ought not, upon principles of policy, to be more than equal to a decent Support to those, who pursue it.  all beyond this, must tend to check cultivation, or to load Our exports too much for the foreign markets.—I am very doubtful, whether any new advantages given to those branches, by bounties &c, would tend eventually to increase them; because, till Our expences of living & carrying on business shall be reduced to the lowest practicable point, We can not derive the greatest possible advantage from them; & that reduction will not take place, but from necessity.
These Sentiments are not popular among mercantile men; but they are, in my mind, well founded, & will in the end be promotive of the true interest of the Country.—I have ventured to give you these hasty Ideas, for your consideration, supposing that questions relative to those Subjects may be soon brought before you.—
With the highest respect & esteem I have the honour to subscribe myself your very hume Servant

Stephen Higginson
PS: you will excuse my not copying this letter, from a want of time

